Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 05/19/21.
3.	Claims 9-10 are under examination.
4.	Claims 1-8 are amended.

Response to Arguments
5.	Applicant’s amendment and arguments filed on 05/19/21, with respect to claims 9-10 are rejected under 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
6.	Applicant’s amendment filed on 05/19/21, with regards to specification objection (Title & abstract) has been fully considered and is persuasive. Therefore, the specification rejection has been withdrawn.
7.	Applicant’s amendment filed on 05/19/21, with regards to claim objection (claims 9-10) has been fully considered and is persuasive. Therefore, the claim objection has been withdrawn.
8.	Applicant’s amendment filed on 05/19/21, with regards to 112, 2nd rejection (claims 9-10) has been fully considered and is persuasive. Therefore, the 112, 2nd rejection has been withdrawn.
9.	Applicant’s amendment filed on 05/19/21, with regards to nonstatutory double patenting rejection (claims 9-10) has been fully considered and is persuasive. Therefore, the nonstatutory double patenting rejection n has been withdrawn.





Allowable Subject Matter
10.	Claims 9-10 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Talebi et al. 2019/0342800 A1 (Title: Group communication service request) (See abstract, Para. 0095, 0108 & 0159).
B.	Park et al. 2020/0275513 A1 (Title: Method for performing communication related to packet switch data off) (See abstract, Para. 0230, 0237 & 0245).
C.	Kim et al. 2020/0170003 A1 (Title: Electronics device for managing bearer and operation method thereof) (See FIG. 3, Para. 0025-0028).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469